Case 6:20-cv-00222-JCB-KNM Document 11 Filed 08/13/20 Page 1 of 1 PageID #: 53




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   KATHY J. HAGAN, individually, and
   on behalf of all others similarly situated,

   Plaintiff,                                             Case No. 6:20-cv-00222-JCB

   v.

   CAPITAL ONE, N.A. d/b/a CAPITAL
   ONE AUTO FINANCE,

   Defendant.

                                   NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that KATHY J. HAGAN (the “Plaintiff”), CAPITAL ONE,

 N.A. d/b/a CAPITAL ONE AUTO FINANCE, (the “Defendant”), hereby notify the Court the

 parties have reached settlement, and are in process of completing the settlement agreement and

 filing dismissal papers. The parties anticipate filing dismissal papers within 45 days.

 DATED: August 13, 2020                                       Respectfully submitted,

                                                              KATHY J. HAGAN

                                                              By: /s/ Mohammed Badwan

                                                              Mohammed Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8180
                                                              mbadwan@sulaimanlaw.com
